Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	Currently, claims 1-19 are pending and examined below.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement (IDS)
The information disclosure statement submitted on 09/06/2020 ("09-06-20 IDS") is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 09-06-20 IDS is being considered by the examiner.

Specification
The specification is objected to, because the title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
	The following title is suggested:  DISPLAY PANEL PACKAGING METHOD AND PACKAGING STRUCTURE EACH HAVING LAMINATED STRUCTURE OF WATER-BLOCKING LAYER AND LIGHT-ABSORBING ADHESIVE LAYER 	
Claim Rejections - 35 USC § 1021  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 16, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2012/0080671 A1 to Niboshi et al. ("Niboshi").
Fig. 2 of Niboshi has been provided to support the rejection below: 	

    PNG
    media_image1.png
    303
    521
    media_image1.png
    Greyscale


	Regarding independent claim 16, Niboshi teaches a packaging structure (see Fig. 1 and 2; see also Figs. 12-15), comprising:
	a first substrate 30 (para [0065] - "an element substrate 30 (first substrate)");
2 (silicon oxide)."), and the packaging region 16, 17, 5 disposed around the display region 4;
	a sealant 5 and/or 16 disposed in the packaging region 16, 17, 5 on the second substrate 20 and disposed around the display region 4; and
	a polymer layer 14 (para [0077] - "Examples of resin forming the resin member 14 includes ultraviolet curable resins...") or 14, 15 (para [0077] - "...the resin member 14 includes ultraviolet curable resins..."; para [0078] - "The protection film 15 is formed of, for example, an inorganic material, such as SiO2, SiON, etc.) disposed in the display region 4 on the second substrate 20, and the polymer layer 14 or 14, 15 comprising a light-absorbing material 14 (ultraviolet curable resins are reasonably capable of absorbing ultraviolet light to cure.).
	Regarding claim 17, Niboshi teaches the polymer layer 14, 15 that is a laminated structure 14, 15, and the laminated structure 14, 15 that comprises a water-blocking layer 15 (para [0078] - "The protection film 15 is formed of, for example, an inorganic material, such as SiO2, SiON, etc."; SiO2 and SiON are the same materials that the Applicant discloses as having the property of being water-blocking.) and a light-absorbing adhesive layer 14 disposed sequentially (with the water locking layer 15 disposed before the light-absorbing adhesive layer 14 is formed.).
Regarding claim 19, Niboshi teaches the sealant 5, 16 that comprises a first sealant 16 and a second sealant 5 disposed around the first seating 16 (see Fig. 1), and the second sealant 5 comprises a water-absorbing sealant (para [0076] - "The first sealing member 5 is made of fritted glass...and has a function of shutting out water and oxygen contained in the ambient air. For example, fritted glass may be prepared by using a fine powder obtained by pulverizing mixed glass made of oxides, such as SiO2...B2O3...Al2O3...V2O5...CuO, etc." Since the sealing member 5 shuts out water and oxygen, the water would not be able to go beyond the fine-powdered sealing member 5, so the water would be absorbed by the fine-powered sealing member 5.).

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: 
Independent claim 1 is allowed, because the prior art of record, including Niboshi, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 1, 
S120: dispensing at least one turn of a second sealant on the second substrate along an inner region of the first sealant and coating a polymeric adhesive material on the second substrate in a region surrounded by the second sealant, wherein the polymeric adhesive material is coated by an inkjet process, and the polymeric adhesive material comprises polyacrylate or polymethacrylate; 
S130: coating a light-absorbing material on the polymeric adhesive material; and
S140: bonding the first substrate and the second substrate, uniformly mixing the polymeric adhesive material and the light-absorbing material, curing the first sealant, the second sealant, and the polymeric adhesive material, and finishing packaging.
	Claims 2-7 are allowed, because they depend from the allowed independent claim 1. 

Independent claim 8 is allowed, because the prior art of record, including Niboshi, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 8, 
S120: dispensing at least one turn of a second sealant on the second substrate along an inner region of the first sealant and coating a polymeric adhesive material on the second substrate in a region surrounded by the second sealant; 
S130: coating a light-absorbing material on the polymeric adhesive material; and
S140: bonding the first substrate and the second substrate, uniformly mixing the polymeric adhesive material and the light-absorbing material, curing the first sealant, the second sealant, and the polymeric adhesive material, and finishing packaging.
	Claims 9-15 are allowed, because they depend from the allowed independent claim 8.

Claim 18 is objected to, but would be allowable if (i) its base claim 16 is amended to include all of the limitations of claim 18 and intervening claim 17 or (ii) claim 18 is rewritten in independent form to include all of the limitations of its base claim 16 and the intervening claim 17.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2019/0036078 A1 to Niyama et al.
Pub. No. US 2017/0207413 A1 to Li et al. 
Pub. No. US 2016/0013444 A1 to Cheng et al. 
Pub. No. US 2014/0131691 A1 to Yamamoto et al. 
Pub. No. US 2013/0147346 A1 to Su et al. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554.  The examiner can normally be reached on 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        04 November 2021

	

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status